Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on July 29, 2022 in response to the Office Action of May 6, 2022 is acknowledged and has been entered. Claims 1, 6, 8, 13 and 15 have been amended. Claim 20 has been canceled. Claim 21 is new. Claims 1-19 and 21 are pending and under examination in this Office Action.
Response to Amendment
The claim objections to claims 6, 13 and 20 are now withdrawn in view of amendments.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Applicant states that “Xie does not suggest determining whether the hICN connection is operational (Reply, p. 10).”
	Examiner respectfully disagrees. Xie teaches that an SDN router receives a packet and determines if the SDN router has forwarding rules configured to transmit the packet to an ICN router. Both of the SDN router and the ICN router may be configured with an IP protocol stack and an ICN protocol stack. Therefore, Xie is considered to teach determining whether the hICN connection is operational (i.e. whether the forwarding rules is set up to transmit data). 
Applicant's other arguments with respect to claims 1-19 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 102(a)(1) to claims 1-3, 8-10 and 15-17 are now withdrawn in view of the claim amendments. The previous claim rejections under 35 U.S.C. 103 to claims 4-7, 11-14 and 18-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection and objection are now made. See the rejection and objection sections for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Pub. No. US 2013/0332619 A1), herein referred to as Xie, and in view of McQuade (U.S. Patent No. US 8,117,322 B1).
In regard to claim 1, Xie teaches a method performed by a first node (e.g. a SDN router 110 as exemplified in FIG. 4 and FIG. 5) configured to support hybrid Information-Centric Networking (hICN) (e.g. configured to support both IP protocol stack and ICN protocol stack; FIG. 4; FIG. 5; “… in FIG. 4, SDN controller 104 is configured with dual protocol stacks: an IP protocol stack for communicating with SDN 102 and an ICN protocol stack for communicating with ICN 112 … SDN network components 108 and/or 110, and/or ICN nodes 114 may alternately or additionally be configured with dual protocol stacks in this manner …” – para. [0028]), the method comprising:
	obtaining a packet to be forwarded to a second node (e.g. the SDN router 110 receiving a packet for transmitting to an ICN router 114; FIG. 4; FIG. 5; “… a user 116 may send a request comprising a specifically named content's name, encapsulated in an IP packet, to an SDN router 110 … FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 …” – para. [0029]);
	determining whether an hICN connection (e.g. the connection between an SDN router and an ICN router based on forwarding rules – para. [0029]) between the first node and the second node is operational (e.g. determining if the SDN router 110 having forwarding rules to transmit packet to the ICN router 114; FIG. 4; FIG. 5; “… FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 … If the SDN router 110 has forwarding rules for this packet, the SDN router 110 may process the packet in accordance with the forwarding rules. If the SDN router 110 does not have forwarding rules for this packet, at 504, the SDN router 110 may send the packet to the SDN controller 104 …” – para. [0029]); and
	forwarding the packet to the second node by forwarding the packet over the hICN connection based on determining that the hICN connection is operational and (e.g. the SDN router 110 transmitting the packet to the ICN router 114 once the forwarding rules being set up; FIG. 4; FIG. 5; “… FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 … If the SDN router 110 has forwarding rules for this packet, the SDN router 110 may process the packet in accordance with the forwarding rules …” – para. [0029]) …
	Xie does not explicitly teach, but McQuade teaches forwarding the packet to the second node … over a transient connection-less transport protocol (e.g. a UDP - col. 4, l. 21 – col. 5, l. 39) based on determining that the hICN connection (e.g. a primary connection such as a TCP connection - col. 4, l. 21 – col. 5, l. 39) is not operational (Examiner notes that in an analogous network connection field of endeavor, McQuade teaches forwarding a HTTP request in the UDP datagram if determining that the primary connection (e.g. a TCP connection) does not exist and needs to be established; FIG. 1; “… The user agent 104 determines whether a TCP connection already exists between the user agent 104 and the server 110 … if no TCP connection exists between the user agent 104 and the server 110 (or if the user agent 104 determines that a new TCP connection needs to be established), the user agent 104 proceeds to initiate the process to establish a new TCP connection to the server 110 … If the intended server for the HTTP request is found to  support the latency reduction mechanism using UDP, the user agent extension 106 proceeds to prepare a UDP datagram that includes the HTTP request. The user agent extension 108 sends the prepared UDP datagram to a dedicated UDP port on the server 110 …” – col. 4, l. 21 – col. 5, l. 39).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade in order to incorporate a method to forwarding the packet over a connection-less transport protocol (e.g. UDP) if the primary connection (e.g. hICN connection or TCP connection) needs to be established as disclosed by McQuade. One of ordinary skilled in the art would have been motivated because such incorporation would reduce the latency of communication between network devices (McQuade, FIG. 2).
In regard to claim 2, Xie teaches wherein determining whether the hICN connection is operational includes: determining whether an hICN stack of the first node is up and running; and determining whether an hICN stack of the second node is up and running (e.g. determining the forwarding rules by using the ICN protocol stacks to communicate between a SDN network component and a ICN nodes; FIG. 4; FIG. 5; “… In still another such tightly coupled embodiment, all ICN nodes and SDN nodes are configured with dual protocol stacks …” – para. [0021]; “… in FIG. 4, SDN controller 104 is configured with dual protocol stacks: an IP protocol stack for communicating with SDN 102 and an ICN protocol stack for communicating with ICN 112 …” – para. [0028]; “… If the SDN router 110 does not have forwarding rules for this packet, at 504, the SDN router 110 may send the packet to the SDN controller 104 … At 506, the SDN controller 104 may negotiate a path to the ICN networking device hosting the specific named content, e.g., by communicating with the ICN's name directory at an ICN router 114 to look up possible ICN servers that can satisfy the request. At 508, the SDN controller 104 may set up or create forwarding rules for reaching the chosen access point(s), e.g., ICN router 114, and may push the rules to the SDN router 110. Once received, the SDN router 110 may be configured to forward packets to the ICN 112, e.g., at an ICN router 114, using the forwarding rules. At 510, the SDN router 110 sends the packet to the ICN router 114 …” – para [0029]).
In regard to claim 3, Xie teaches wherein determining whether the hICN stack of the second node is up and running includes detecting reception of an interest sent by an hICN consumer of the second node (“… FIG. 1 further comprises an ICN 112 comprising ICN nodes 114 … an ICN may work on two primitives: interest and data. An ICN-enabled device may look for the closest copy of content by multicasting the interest packets with the content name into the network …” – para. [0024]).
In regard to claim 8, Xie teaches an apparatus comprising: one or more interfaces (e.g. the ports or faces 710 or 730 as exemplified in FIG. 7) configured to send or receive network traffic on behalf of a first node (e.g. a SDN router 110 as exemplified in FIG. 4 and FIG. 5) configured to support hybrid Information-Centric Networking (hICN) (e.g. configured to support both IP protocol stack and ICN protocol stack; FIG. 4; FIG. 5; FIG. 7; “… in FIG. 4, SDN controller 104 is configured with dual protocol stacks: an IP protocol stack for communicating with SDN 102 and an ICN protocol stack for communicating with ICN 112 … SDN network components 108 and/or 110, and/or ICN nodes 114 may alternately or additionally be configured with dual protocol stacks in this manner …” – para. [0028]; “… A Tx/Rx 712 may be coupled to a plurality of downstream ports 710 for transmitting and/or receiving frames from other nodes, a Tx/Rx 712 coupled to a plurality of upstream ports 730 for transmitting and/or receiving frames from other nodes …” – para. [0032]); and one or more processors coupled to the one or more interfaces, the one or more processors configured to perform operations (FIG. 7; “… A processor 725 may be coupled to the Tx/Rxs 712 to process the frames and/or determine the nodes to which to send frames …” – para. [0032]) including:
	obtaining a packet to be forwarded to a second node (e.g. the SDN router 110 receiving a packet for transmitting to an ICN router 114; FIG. 4; FIG. 5; “… a user 116 may send a request comprising a specifically named content's name, encapsulated in an IP packet, to an SDN router 110 … FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 …” – para. [0029]);
	determining whether an hICN connection (e.g. the connection between an SDN router and an ICN router based on forwarding rules – para. [0029]) between the first node and the second node is operational (e.g. determining if the SDN router 110 having forwarding rules to transmit packet to the ICN router 114; FIG. 4; FIG. 5; “… FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 … If the SDN router 110 has forwarding rules for this packet, the SDN router 110 may process the packet in accordance with the forwarding rules. If the SDN router 110 does not have forwarding rules for this packet, at 504, the SDN router 110 may send the packet to the SDN controller 104 …” – para. [0029]); and
	forwarding the packet to the second node by forwarding the packet over the hICN connection based on determining that the hICN connection is operational and (e.g. the SDN router 110 transmitting the packet to the ICN router 114 once the forwarding rules being set up; FIG. 4; FIG. 5; “… FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 … If the SDN router 110 has forwarding rules for this packet, the SDN router 110 may process the packet in accordance with the forwarding rules …” – para. [0029]) …
	Xie does not explicitly teach, but McQuade teaches forwarding the packet to the second node … over a transient connection-less transport protocol (e.g. a UDP - col. 4, l. 21 – col. 5, l. 39) based on determining that the hICN connection (e.g. a primary connection such as a TCP connection - col. 4, l. 21 – col. 5, l. 39) is not operational (Examiner notes that in an analogous network connection field of endeavor, McQuade teaches forwarding a HTTP request in the UDP datagram if determining that the primary connection (i.e. a TCP connection) does not exist and needs to be established; FIG. 1; “… The user agent 104 determines whether a TCP connection already exists between the user agent 104 and the server 110 … if no TCP connection exists between the user agent 104 and the server 110 (or if the user agent 104 determines that a new TCP connection needs to be established), the user agent 104 proceeds to initiate the process to establish a new TCP connection to the server 110 … If the intended server for the HTTP request is found to  support the latency reduction mechanism using UDP, the user agent extension 106 proceeds to prepare a UDP datagram that includes the HTTP request. The user agent extension 108 sends the prepared UDP datagram to a dedicated UDP port on the server 110 …” – col. 4, l. 21 – col. 5, l. 39).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade in order to incorporate a method to forwarding the packet over a connection-less transport protocol (e.g. UDP) if the primary connection (e.g. hICN connection or TCP connection) needs to be established as disclosed by McQuade. One of ordinary skilled in the art would have been motivated because such incorporation would reduce the latency of communication between network devices (McQuade, FIG. 2).
In regard to claim 9, Xie teaches wherein the one or more processors are configured to determine whether the hICN connection is operational by: determining whether an hICN stack of the first node is up and running; and determining whether an hICN stack of the second node is up and running (e.g. determining the forwarding rules by using the ICN protocol stacks to communicate between a SDN network component and a ICN nodes; FIG. 4; FIG. 5; “… In still another such tightly coupled embodiment, all ICN nodes and SDN nodes are configured with dual protocol stacks …” – para. [0021]; “… in FIG. 4, SDN controller 104 is configured with dual protocol stacks: an IP protocol stack for communicating with SDN 102 and an ICN protocol stack for communicating with ICN 112 …” – para. [0028]; “… If the SDN router 110 does not have forwarding rules for this packet, at 504, the SDN router 110 may send the packet to the SDN controller 104 … At 506, the SDN controller 104 may negotiate a path to the ICN networking device hosting the specific named content, e.g., by communicating with the ICN's name directory at an ICN router 114 to look up possible ICN servers that can satisfy the request. At 508, the SDN controller 104 may set up or create forwarding rules for reaching the chosen access point(s), e.g., ICN router 114, and may push the rules to the SDN router 110. Once received, the SDN router 110 may be configured to forward packets to the ICN 112, e.g., at an ICN router 114, using the forwarding rules. At 510, the SDN router 110 sends the packet to the ICN router 114 …” – para [0029]).
In regard to claim 10, Xie teaches wherein the one or more processors are configured to determine whether the hICN stack of the second node is up and running by detecting reception of an interest sent by an hICN consumer of the second node (“… FIG. 1 further comprises an ICN 112 comprising ICN nodes 114 … an ICN may work on two primitives: interest and data. An ICN-enabled device may look for the closest copy of content by multicasting the interest packets with the content name into the network …” – para. [0024]).
In regard to claim 15, Xie teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a first node (e.g. a SDN router 110 as exemplified in FIG. 4 and FIG. 5) configured to support hybrid Information-Centric Networking (hICN), cause the processor to perform operations (e.g. configured to support both IP protocol stack and ICN protocol stack; FIG. 4; FIG. 5; “… the disclosure includes a computer program product comprising computer executable instructions stored on a non-transitory medium that when executed by a processor cause the processor to perform the following …” – para. [0010]; “… in FIG. 4, SDN controller 104 is configured with dual protocol stacks: an IP protocol stack for communicating with SDN 102 and an ICN protocol stack for communicating with ICN 112 … SDN network components 108 and/or 110, and/or ICN nodes 114 may alternately or additionally be configured with dual protocol stacks in this manner …” – para. [0028]) including:
	obtaining a packet to be forwarded to a second node (e.g. the SDN router 110 receiving a packet for transmitting to an ICN router 114; FIG. 4; FIG. 5; “… a user 116 may send a request comprising a specifically named content's name, encapsulated in an IP packet, to an SDN router 110 … FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 …” – para. [0029]);
	determining whether an hICN connection (e.g. the connection between an SDN router and an ICN router based on forwarding rules – para. [0029]) between the first node and the second node is operational (e.g. determining if the SDN router 110 having forwarding rules to transmit packet to the ICN router 114; FIG. 4; FIG. 5; “… FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 … If the SDN router 110 has forwarding rules for this packet, the SDN router 110 may process the packet in accordance with the forwarding rules. If the SDN router 110 does not have forwarding rules for this packet, at 504, the SDN router 110 may send the packet to the SDN controller 104 …” – para. [0029]); and
	forwarding the packet to the second node by forwarding the packet over the hICN connection based on determining that the hICN connection is operational and (e.g. the SDN router 110 transmitting the packet to the ICN router 114 once the forwarding rules being set up; FIG. 4; FIG. 5; “… FIG. 5 is a protocol diagram for transmitting data in system 400 from a user 116 through an SDN 102 to an ICN router 114 of an ICN 112 … If the SDN router 110 has forwarding rules for this packet, the SDN router 110 may process the packet in accordance with the forwarding rules …” – para. [0029]) …
	Xie does not explicitly teach, but McQuade teaches forwarding the packet to the second node … over a transient connection-less transport protocol (e.g. a UDP - col. 4, l. 21 – col. 5, l. 39) based on determining that the hICN connection (e.g. a primary connection such as a TCP connection - col. 4, l. 21 – col. 5, l. 39) is not operational (Examiner notes that in an analogous network connection field of endeavor, McQuade teaches forwarding a HTTP request in the UDP datagram if determining that the primary connection (i.e. a TCP connection) does not exist and needs to be established; FIG. 1; “… The user agent 104 determines whether a TCP connection already exists between the user agent 104 and the server 110 … if no TCP connection exists between the user agent 104 and the server 110 (or if the user agent 104 determines that a new TCP connection needs to be established), the user agent 104 proceeds to initiate the process to establish a new TCP connection to the server 110 … If the intended server for the HTTP request is found to  support the latency reduction mechanism using UDP, the user agent extension 106 proceeds to prepare a UDP datagram that includes the HTTP request. The user agent extension 108 sends the prepared UDP datagram to a dedicated UDP port on the server 110 …” – col. 4, l. 21 – col. 5, l. 39).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade in order to incorporate a method to forwarding the packet over a connection-less transport protocol (e.g. UDP) if the primary connection (e.g. hICN connection or TCP connection) needs to be established as disclosed by McQuade. One of ordinary skilled in the art would have been motivated because such incorporation would reduce the latency of communication between network devices (McQuade, FIG. 2).
In regard to claim 16, Xie teaches wherein the instructions operable for determining whether the hICN connection is operational include instructions operable for: determining whether an hICN stack of the first node is up and running; and determining whether an hICN stack of the second node is up and running (e.g. determining the forwarding rules by using the ICN protocol stacks to communicate between a SDN network component and a ICN nodes; FIG. 4; FIG. 5; “… In still another such tightly coupled embodiment, all ICN nodes and SDN nodes are configured with dual protocol stacks …” – para. [0021]; “… in FIG. 4, SDN controller 104 is configured with dual protocol stacks: an IP protocol stack for communicating with SDN 102 and an ICN protocol stack for communicating with ICN 112 …” – para. [0028]; “… If the SDN router 110 does not have forwarding rules for this packet, at 504, the SDN router 110 may send the packet to the SDN controller 104 … At 506, the SDN controller 104 may negotiate a path to the ICN networking device hosting the specific named content, e.g., by communicating with the ICN's name directory at an ICN router 114 to look up possible ICN servers that can satisfy the request. At 508, the SDN controller 104 may set up or create forwarding rules for reaching the chosen access point(s), e.g., ICN router 114, and may push the rules to the SDN router 110. Once received, the SDN router 110 may be configured to forward packets to the ICN 112, e.g., at an ICN router 114, using the forwarding rules. At 510, the SDN router 110 sends the packet to the ICN router 114 …” – para [0029]).
In regard to claim 17, Xie teaches wherein the instructions operable for determining whether the hICN stack of the second node is up and running include instructions operable for detecting reception of an interest sent by an hICN consumer of the second node (“… FIG. 1 further comprises an ICN 112 comprising ICN nodes 114 … an ICN may work on two primitives: interest and data. An ICN-enabled device may look for the closest copy of content by multicasting the interest packets with the content name into the network …” – para. [0024]).
Claims 4-6, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Pub. No. US 2013/0332619 A1), herein referred to as Xie, and in view of McQuade (U.S. Patent No. US 8,117,322 B1), and in further view of Oguchi (U.S. Pub. No. US 2015/0256654 A1).
In regard to claim 4, Xie teaches determining an hICN connection between a SDN router and an ICN router based on forwarding rules. Xie in view of McQuade do not explicitly teach, but Oguchi teaches wherein: obtaining includes obtaining a sequence of a plurality of packets to be forwarded to the second node (e.g. transmitting data between WAN optimizer 70 (i.e. WO#1) and 90 (i.e. WO#2); FIG. 1; FIG. 31; “… The data transmitted from the WAN optimizer 70 to the WAN 30 by using the high speed communication protocol is received and terminated at the corresponding WAN optimizer 90 and is converted into data of the communication protocol ( e.g. TCP) suitable for communication with the server 50 …” – para. [0049]); and
	forwarding includes forwarding individual packets of the plurality of packets over the transient connection-less transport protocol (e.g. UDP-based protocol – para. [0058]) to the second node (e.g. transmitting packets #13 through #18 over UDP-based connection – FIGS. 31, 32 and para. [0323]-[0327]) until it is determined that the … connection (e.g. a connection such as TCP-based other than the transient connection-less connection such as UDP-based – para. [0058]) is operational (e.g. determining a protocol switch timing based on the network performance – para. [0323], [0325]), and switching to forwarding over the … connection when it is determined that the … connection is operational (e.g. switching to TCP-based connection transmitting packets #19 onwards as exemplified in FIGS. 31 and 32; “… the TCP-based communication protocol and the UDP-based communication protocol differ in a region in which good performance (e.g. throughput) is available according to communication quality …” – para. [0058]; “… The control data may include, for example, data which enables to determine a vicinity (may also be referred to as a ‘critical region (CR)’) of a point at which a protocol is switched. The CR is an example of a predetermined communication quality range including a point indicative of communication quality that is a factor causing a protocol switch trigger …” – para. [0097]; “… As exemplarily illustrated in FIG. 31, the controller 78 detects that a packet discard rate falls within the CR at a timing when a virtual socket processor 74 receives the data packet #13 with the common sequence number #13 …” – para. [0323]; “… as illustrated in FIG. 32, the controller 78 tries to perform a protocol switch at a timing ( e.g. a writing timing of a data packet #16) when a packet discard rate reaches a protocol switch point (see also FIG. 10) …” – para. [0325]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade and in view of Oguchi in order to incorporate a method to switch the transport protocols for transmitting network data as disclosed by Oguchi. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Oguchi disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would improve the communication quality based on based on the characteristics of different network data transmission protocols (Oguchi, para. [0058]).
In regard to claim 5, Xie teaches determining an hICN connection between a SDN router and an ICN router based on forwarding rules. Xie in view of McQuade do not explicitly teach, but Oguchi teaches further comprising: after it is determined that the … connection (e.g. a connection such as TCP-based other than the transient connection-less connection such as UDP-based – para. [0058]) is operational (e.g. determining a protocol switch timing based on the network performance – para. [0325]), delaying the switching to forwarding over the … connection for a period of time or for a predetermined number of packets of the plurality of packets (e.g. delaying the protocol switch timing to the adjusted protocol switch timing to continue transmitting a number of packets with the previous protocol until finishing a transmission data, as exemplified in FIG. 31 and FIG. 32; “… as illustrated in FIG. 32, the controller 78 tries to perform a protocol switch at a timing ( e.g. a writing timing of a data packet #16) when a packet discard rate reaches a protocol switch point …” – para. [0325]; “… when the series of the data packets #11 to #14 configure first transmission data #1 and the series of data packets #15 to #18 configure second transmission data #2 …” – para. [0326]; “… as illustrated in FIG. 32, the controller 78 adjusts the protocol switch timing to a timing at which the writing of the final packet #18 configuring the second transmission data #2 is finished …” – para. [0327]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade and further in view of Oguchi in order to incorporate a method to switch the transport protocols for transmitting network data as disclosed by Oguchi. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Oguchi disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would help to minimize a protocol switch time lag (Oguchi, para. [0335]).
In regard to claim 6, Xie does not explicitly teach, but McQuade teaches wherein the transient connection-less transport protocol is User Datagram Protocol (UDP), Quick UDP Internet Connections (QUIC) protocol or Stream Control Transmission Protocol (SCTP) (FIG. 1; “… Because UDP is a connectionless protocol, the user agent extension 106 can send out the HTTP request in the UDP datagram immediately …” – col. 5, ll. 28-33).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade in order to incorporate a method to forwarding the packet over a connection-less transport protocol (e.g. UDP) if the primary connection (e.g. hICN connection or TCP connection) needs to be established as disclosed by McQuade. One of ordinary skilled in the art would have been motivated because such incorporation would reduce the latency of communication between network devices (McQuade, FIG. 2).
In regard to claim 11, Xie teaches determining an hICN connection between a SDN router and an ICN router based on forwarding rules. Xie in view of McQuade do not explicitly teach, but Oguchi teaches wherein the one or more processors are configured to: perform the obtaining by obtaining a sequence of a plurality of packets to be forwarded to the second node (e.g. transmitting data between WAN optimizer 70 (i.e. WO#1) and 90 (i.e. WO#2); FIG. 1; FIG. 31; “… The data transmitted from the WAN optimizer 70 to the WAN 30 by using the high speed communication protocol is received and terminated at the corresponding WAN optimizer 90 and is converted into data of the communication protocol ( e.g. TCP) suitable for communication with the server 50 …” – para. [0049]); and
	perform the forwarding by forwarding individual packets of the plurality of packets over the transient connection-less transport protocol (e.g. UDP-based protocol – para. [0058]) to the second node (e.g. transmitting packets #13 through #18 over UDP-based connection – FIGS. 31, 32 and para. [0323]-[0327]) until it is determined that the … connection (e.g. a connection such as TCP-based other than the transient connection-less connection such as UDP-based – para. [0058]) is operational (e.g. determining a protocol switch timing based on the network performance – para. [0323], [0325]), and switching to forwarding over the … connection when it is determined that the … connection is operational (e.g. switching to TCP-based connection transmitting packets #19 onwards as exemplified in FIGS. 31 and 32; “… the TCP-based communication protocol and the UDP-based communication protocol differ in a region in which good performance (e.g. throughput) is available according to communication quality …” – para. [0058]; “… The control data may include, for example, data which enables to determine a vicinity (may also be referred to as a ‘critical region (CR)’) of a point at which a protocol is switched. The CR is an example of a predetermined communication quality range including a point indicative of communication quality that is a factor causing a protocol switch trigger …” – para. [0097]; “… As exemplarily illustrated in FIG. 31, the controller 78 detects that a packet discard rate falls within the CR at a timing when a virtual socket processor 74 receives the data packet #13 with the common sequence number #13 …” – para. [0323]; “… as illustrated in FIG. 32, the controller 78 tries to perform a protocol switch at a timing ( e.g. a writing timing of a data packet #16) when a packet discard rate reaches a protocol switch point (see also FIG. 10) …” – para. [0325]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade and further in view of Oguchi in order to incorporate a method to switch the transport protocols for transmitting network data as disclosed by Oguchi. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Oguchi disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would improve the communication quality based on based on the characteristics of different network data transmission protocols (Oguchi, para. [0058]).
In regard to claim 12, Xie teaches determining an hICN connection between a SDN router and an ICN router based on forwarding rules. Xie in view of McQuade do not explicitly teach, but Oguchi teaches wherein the one or more processor are further configured to perform operations including: after it is determined that the … connection (e.g. a connection such as TCP-based other than the transient connection-less connection such as UDP-based – para. [0058]) is operational (e.g. determining a protocol switch timing based on the network performance – para. [0325]), delaying the switching to forwarding over the … connection for a period of time or for a predetermined number of packets of the plurality of packets (e.g. delaying the protocol switch timing to the adjusted protocol switch timing to continue transmitting a number of packets with the previous protocol until finishing a transmission data, as exemplified in FIG. 31 and FIG. 32; “… as illustrated in FIG. 32, the controller 78 tries to perform a protocol switch at a timing ( e.g. a writing timing of a data packet #16) when a packet discard rate reaches a protocol switch point …” – para. [0325]; “… when the series of the data packets #11 to #14 configure first transmission data #1 and the series of data packets #15 to #18 configure second transmission data #2 …” – para. [0326]; “… as illustrated in FIG. 32, the controller 78 adjusts the protocol switch timing to a timing at which the writing of the final packet #18 configuring the second transmission data #2 is finished …” – para. [0327]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade and further in view of Oguchi in order to incorporate a method to switch the transport protocols for transmitting network data as disclosed by Oguchi. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Oguchi disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would help to minimize a protocol switch time lag (Oguchi, para. [0335]).
In regard to claim 13, Xie does not explicitly teach, but McQuade teaches wherein the transient connection-less transport protocol is User Datagram Protocol (UDP), Quick UDP Internet Connections (QUIC) protocol or Stream Control Transmission Protocol (SCTP) (FIG. 1; “… Because UDP is a connectionless protocol, the user agent extension 106 can send out the HTTP request in the UDP datagram immediately …” – col. 5, ll. 28-33).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade in order to incorporate a method to forwarding the packet over a connection-less transport protocol (e.g. UDP) if the primary connection (e.g. hICN connection or TCP connection) needs to be established as disclosed by McQuade. One of ordinary skilled in the art would have been motivated because such incorporation would reduce the latency of communication between network devices (McQuade, FIG. 2).
In regard to claim 18, Xie teaches determining an hICN connection between a SDN router and an ICN router based on forwarding rules. Xie in view of McQuade do not explicitly teach, but Oguchi teaches wherein the instructions operable for: obtaining include instructions operable for obtaining a sequence of a plurality of packets to be forwarded to the second node (e.g. transmitting data between WAN optimizer 70 (i.e. WO#1) and 90 (i.e. WO#2); FIG. 1; FIG. 31; “… The data transmitted from the WAN optimizer 70 to the WAN 30 by using the high speed communication protocol is received and terminated at the corresponding WAN optimizer 90 and is converted into data of the communication protocol ( e.g. TCP) suitable for communication with the server 50 …” – para. [0049]); and
	forwarding include instructions operable for forwarding individual packets of the plurality of packets over the transient connection-less transport protocol (e.g. UDP-based protocol – para. [0058]) to the second node (e.g. transmitting packets #13 through #18 over UDP-based connection – FIGS. 31, 32 and para. [0323]-[0327]) until it is determined that the … connection (e.g. a connection such as TCP-based other than the transient connection-less connection such as UDP-based – para. [0058]) is operational (e.g. determining a protocol switch timing based on the network performance – para. [0323], [0325]), and switching to forwarding over the … connection when it is determined that the … connection is operational (e.g. switching to TCP-based connection transmitting packets #19 onwards as exemplified in FIGS. 31 and 32; “… the TCP-based communication protocol and the UDP-based communication protocol differ in a region in which good performance (e.g. throughput) is available according to communication quality …” – para. [0058]; “… The control data may include, for example, data which enables to determine a vicinity (may also be referred to as a ‘critical region (CR)’) of a point at which a protocol is switched. The CR is an example of a predetermined communication quality range including a point indicative of communication quality that is a factor causing a protocol switch trigger …” – para. [0097]; “… As exemplarily illustrated in FIG. 31, the controller 78 detects that a packet discard rate falls within the CR at a timing when a virtual socket processor 74 receives the data packet #13 with the common sequence number #13 …” – para. [0323]; “… as illustrated in FIG. 32, the controller 78 tries to perform a protocol switch at a timing ( e.g. a writing timing of a data packet #16) when a packet discard rate reaches a protocol switch point (see also FIG. 10) …” – para. [0325]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade and further in view of Oguchi in order to incorporate a method to switch the transport protocols for transmitting network data as disclosed by Oguchi. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Oguchi disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would improve the communication quality based on based on the characteristics of different network data transmission protocols (Oguchi, para. [0058]).
In regard to claim 19, Xie teaches determining an hICN connection between a SDN router and an ICN router based on forwarding rules. Xie in view of McQuade do not explicitly teach, but Oguchi teaches further comprising instructions operable for: after it is determined that the … connection (e.g. a connection such as TCP-based other than the transient connection-less connection such as UDP-based – para. [0058]) is operational (e.g. determining a protocol switch timing based on the network performance – para. [0325]), delaying the switching to forwarding over the … connection for a period of time or for a predetermined number of packets of the plurality of packets (e.g. delaying the protocol switch timing to the adjusted protocol switch timing to continue transmitting a number of packets with the previous protocol until finishing a transmission data, as exemplified in FIG. 31 and FIG. 32; “… as illustrated in FIG. 32, the controller 78 tries to perform a protocol switch at a timing ( e.g. a writing timing of a data packet #16) when a packet discard rate reaches a protocol switch point …” – para. [0325]; “… when the series of the data packets #11 to #14 configure first transmission data #1 and the series of data packets #15 to #18 configure second transmission data #2 …” – para. [0326]; “… as illustrated in FIG. 32, the controller 78 adjusts the protocol switch timing to a timing at which the writing of the final packet #18 configuring the second transmission data #2 is finished …” – para. [0327]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade in view of Oguchi in order to incorporate a method to switch the transport protocols for transmitting network data as disclosed by Oguchi. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Oguchi disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would help to minimize a protocol switch time lag (Oguchi, para. [0335]).
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Pub. No. US 2013/0332619 A1), herein referred to as Xie, and in view of McQuade (U.S. Patent No. US 8,117,322 B1), and in further view of Moiseenko et al. (U.S. Pub. No. US 2017/0373975 A1), herein referred to as Moiseenko.
In regard to claim 7, Xie in view of McQuade do not explicitly teach, but Moiseenko teaches wherein the first node serves as a client proxy for an Internet Protocol (IP) client (e.g. the TCP/ICN proxy functionality exemplified by a network element 104 in FIG. 1A and a network node 112 in FIG. 1B) and includes an hICN consumer (e.g. a consumer provided by network node 104 performing as reverse proxy 302b – para. [0025], [0038]) and an hICN producer (e.g. an ICN data packet generation process in a forward proxy 302a – para. [0025], [0029]), and the second node serves as a server proxy for an IP server (e.g. the TCP/ICN proxy functionality exemplified by a network element 106 in FIG. 1A and a network node 114 in FIG. 1B) and includes an hICN consumer (e.g. a consumer provided by network node 106 performing as reverse proxy 302b – para. [0025], [0038]) and an hICN producer (e.g. an ICN data packet generation process in a forward proxy 302a – para. [0025], [0029]), or the first node serves as an IP proxy for an IP client and includes an hICN consumer and an hICN producer and the second node serves as a server proxy for an IP server and includes an hICN consumer and an hICN producer (FIG. 1A; FIG. 1B; FIG. 3A; “… The in-network deployment 100 includes a network element 102a that can provide TCP/ICN proxy functionality … The TCP/ICN proxy functionality can include one or both of forward proxy functionality or exit (or reverse) proxy functionality. The in-network deployment 100 also include network element 102b that hosts TCP/ICN proxy functionality …” – para. [0020]; “… When TCP data transfer is bidirectional, forward and reverse proxy functionality can be provided by each network node 104 and 106 …” – para. [0025]; “… When a TCP segment arrives from a TCP sender 204 at a network element running a forward proxy 302a, the forward proxy 302a checks whether the segment is carrying a payload. In such case, the information in TCP/IP headers is used to construct the name of a new Interest packet. The original TCP/IP segment is placed in the payload of a corresponding new Data packet (i.e. encapsulated in an ICN Data packet) …” – para. [0029]; “… the reverse proxy ensures successful delivery of all requested Data packets from the forward proxy (e.g., via an interface to a consumer, such as reliable consumer 310) …” – para. [0038]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade and further in view of Moiseenko in order to incorporate a method to provide TCP/ICN proxy functionality as disclosed by Moiseenko. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Moiseenko disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would enhance the implementation of embedding the ICN connectivity in the existing IP infrastructure (Moiseenko, para. [0017]).
In regard to claim 14, Xie in view of McQuade do not explicitly teach, but Moiseenko teaches wherein the first node serves as a client proxy for an Internet Protocol (IP) client (e.g. the TCP/ICN proxy functionality exemplified by a network element 104 in FIG. 1A and a network node 112 in FIG. 1B) and includes an hICN consumer (e.g. a consumer provided by network node 104 performing as reverse proxy 302b – para. [0025], [0038]) and an hICN producer (e.g. an ICN data packet generation process in a forward proxy 302a – para. [0025], [0029]), and the second node serves as a server proxy for an IP server (e.g. the TCP/ICN proxy functionality exemplified by a network element 106 in FIG. 1A and a network node 114 in FIG. 1B) and includes an hICN consumer (e.g. a consumer provided by network node 106 performing as reverse proxy 302b – para. [0025], [0038]) and an hICN producer (e.g. an ICN data packet generation process in a forward proxy 302a – para. [0025], [0029]), or the first node serves as an IP proxy for an IP client and includes an hICN consumer and an hICN producer and the second node serves as a server proxy for an IP server and includes an hICN consumer and an hICN producer (FIG. 1A; FIG. 1B; FIG. 3A; “… The in-network deployment 100 includes a network element 102a that can provide TCP/ICN proxy functionality … The TCP/ICN proxy functionality can include one or both of forward proxy functionality or exit (or reverse) proxy functionality. The in-network deployment 100 also include network element 102b that hosts TCP/ICN proxy functionality …” – para. [0020]; “… When TCP data transfer is bidirectional, forward and reverse proxy functionality can be provided by each network node 104 and 106 …” – para. [0025]; “… When a TCP segment arrives from a TCP sender 204 at a network element running a forward proxy 302a, the forward proxy 302a checks whether the segment is carrying a payload. In such case, the information in TCP/IP headers is used to construct the name of a new Interest packet. The original TCP/IP segment is placed in the payload of a corresponding new Data packet (i.e. encapsulated in an ICN Data packet) …” – para. [0029]; “… the reverse proxy ensures successful delivery of all requested Data packets from the forward proxy (e.g., via an interface to a consumer, such as reliable consumer 310) …” – para. [0038]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade and further in view of Moiseenko in order to incorporate a method to provide TCP/ICN proxy functionality as disclosed by Moiseenko. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Moiseenko disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would enhance the implementation of embedding the ICN connectivity in the existing IP infrastructure (Moiseenko, para. [0017]).
In regard to claim 21, Xie in view of McQuade do not explicitly teach, but Moiseenko teaches wherein determining whether the hICN stack of the first node is up and running involves determining whether a local hICN forwarder at a local proxy (e.g. the TCP/ICN proxy functionality exemplified by a network element 104 in FIG. 1A and a network node 112 in FIG. 1B) is up online and configured to transmit traffic (FIG. 1A; FIG. 1B; FIG. 3A; “… Analogously to TCP/IP applications, ICN applications usually require the support from the operating system in the form of an ICN networking stack, a local forwarder, and possibly a local database …” – para. [0016]; “… The network elements from FIGS. 1A-1B can include TCP/ICN proxy functionality that can facilitate unmodified TCP applications to run over the ICN network 110 …” – para. [0023]; “… When TCP data transfer is unidirectional, the process of pulling data involves two proxies: one proxy (e.g., a forward running on network node 104) receives TCP segments from the TCP sender and converts them into ICN Data messages …” – para. [0025]) and …
	Xie further teaches wherein determining whether the hICN stack of the second node is up and running involves receiving an interest from an hICN consumer of a remote proxy (“… FIG. 1 further comprises an ICN 112 comprising ICN nodes 114 … an ICN may work on two primitives: interest and data. An ICN-enabled device may look for the closest copy of content by multicasting the interest packets with the content name into the network …” – para. [0024]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Xie in view of McQuade in view of Moiseenko in order to incorporate a method to provide TCP/ICN proxy functionality as disclosed by Moiseenko. One of ordinary skilled in the art would have been motivated because the arts from Xie, McQuade and Moiseenko disclose the features of transmitting data over network with different transport protocol based connections. Such incorporation would enhance the implementation of embedding the ICN connectivity in the existing IP infrastructure (Moiseenko, para. [0017]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood et al., US 2016/0380945 A1. This reference discloses that a transport framework in content centric network enables high-level APIs to instantiate a transport stack within the framework. The frameworks allows layer-agnostic command messages communicating between applications, forwarders and components in various stacks (Wood, para. [0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448